DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting provisional rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1 of Application No. 17/355,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the corresponding claims of the patent. 
The following is an example for comparing claim 1 of this application and claim 1 of Application No. 17/355,758.
Claim 1 of this application
Claim 1 of Application No. 17/355,758
An image forming apparatus comprising: an apparatus body thereof; an image bearing member that is provided in the apparatus body and bears a toner image; a transfer roller that forms a transfer nip to sandwich a recording material between the transfer roller and the image bearing member, and transfers the toner image onto the recording material inside the apparatus body
An image forming apparatus comprising: an apparatus main body; an image bearing member that is provided in the apparatus main body and that carries a toner image; a transfer roller that forms a transfer nip between the transfer roller and the image bearing member to sandwich a recording material in the apparatus main body and that transfers the toner image onto the recording material;
a transfer unit that is provided in the apparatus body to be movable to an opening position for opening the inside of the apparatus body and to a closing position for closing the inside of the apparatus body, at the closing position, the transfer unit supporting the transfer roller to be movable to a transfer position, at which the transfer unit forms the transfer nip with the image bearing member, and to a transfer nip cancellation position, at which the transfer unit does not form the transfer nip with the image bearing member
a transfer unit that is provided in the apparatus main body to be movable to an open position in which an inside of the apparatus main body is exposed and to a closed position in which the inside of the apparatus main body is closed, and that supports the transfer roller to be movable to a transfer position in which the transfer nip is formed between the transfer roller and the image bearing member and to a transfer nip releasing position in which the transfer nip is not formed, while the transfer unit is in the closed position
 a transfer nip control member that is provided in the apparatus body to be movable to a pressing position, at which the transfer nip control member applies a 


a fixing portion that includes a fixing roller which forms a fixing nip to sandwich the recording material and an opposing member which is opposed to the fixing roller, and that fixes the toner image onto the recording material
a fixing nip control mechanism for changing a relative position between the fixing roller and the facing member to a fixing position, at which the fixing nip is formed, and a fixing nip cancellation position, at which the fixing nip is not formed, wherein 2810198197US01 the image forming apparatus includes an interlocking mechanism for moving the transfer nip control member from the cancellation position to the pressing position in conjunction with a cancellation operation of the fixing nip by the fixing nip control mechanism
a fixing nip control mechanism that changes a relative position between the fixing roller and the opposing member to a fixing position in which the fixing nip is formed and to a fixing nip releasing position in which the fixing nip is not formed, wherein the image forming apparatus includes an interlocking mechanism that moves the transfer nip control member from the releasing position to the pressing position in conjunction with a fixing nip releasing operation by the fixing nip control mechanism
the image forming apparatus is capable of taking, as a combination state of a relative position between the fixing roller and the facing member and a position of the transfer roller, at least (i) a first state in which the relative position is arranged at the fixing position and the transfer roller is arranged at the transfer position (ii) a second state in which the relative position is arranged at the fixing nip cancellation position and the transfer roller is arranged at the transfer nip cancellation position (iii) a third state in which the relative position is arranged at the fixing nip cancellation position and the transfer roller is arranged at at least one of an intermediate position between the transfer position and the transfer nip cancellation position, and the transfer position.
when the transfer unit moves from the closed position to the open position in a state where the transfer nip control member is in the pressing position, the transfer nip control member moves from the pressing position to the releasing position.


As can be seen above, besides wording differences, this application and copending application 17/355,758 both claim an apparatus that is capable of taking the positions claimed in Claim 1 of each respective application.  Therefore, the present claims are not patentably distinct from the copending claims.



Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852